Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 12 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 10,871,283. This is a statutory double patenting rejection.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shi CN 106287448 (provided in applicant’s IDS for parent case 16/514737, page numbers refer to the English translation of the document also provided in said IDS) in view of Guangdong CN 107869663 (document and English translation are also provided in the same parent application IDS).
As for claim 1, Shi discloses a watertight LED arrangement (has waterproof function, p.3 paragraphs 6 and 7) extending in a longitudinal direction (Fig 1), comprising: a strip-shaped LED board 3 provided with a multiplicity of LEDs 4 on its upper side (see Fig 3); at least one cable (drive component and wiring 5,10, 8, Fig 6) electrically connected to the LED board (page 4, fig 3 and 6); and a one-piece, elastically formed watertight sheath (integrated extrusion forming overall structure, abstract and description, p.1; may be elastic, made from: PC,PMMA, PS, page 5) which surrounds the LED board (see Figures 2 and 5, abstract) and defines a light emission wall at least on its upper side opposite the LEDs (light is even distributed from light distribution portion, p. 3 paragraphs prior to DRAWINGS), the sheath receiving the LED board in a form-fitting manner (see Figure 5); wherein the sheath bears directly against the underside of the LED board (see embodiment of Fig 5), and a cavity extending in 
Shi fails to teach a sealing element provided on at least one end of the LED board, at least a portion of the sealing element extending from the LED board toward the light emission wall and defining an edge of the cavity.
Guangdong teaches a sealing element (glue 3) provided on at least one end of the LED board (shown on at least one end of board 21, Fig 2), at least a portion of the sealing element extending from the LED board toward the light emission wall (portion of 3 extends from board 21 towards emission wall, exit surface of 13) and defining an edge of the cavity (glue defines edge of cavity, see edges of cavity where 3 contacts 12, Fig 2).  It would have been obvious for one having ordinary skill in the art to combine the sealing element of Guangdong with the lighting fixture of Shi by placing it within the existing cavity to provide an improved waterproofing effect and/or to affect the emitted light such that there is less light reflection by using a dark glue (see page 2 and 4, Guangdong translation). One would have been motivated to make this combination to provide an improved sealing means to waterproof and protect the LED device and board and/or to affect the illumination to achieve an alternate illumination effect or adjust the brightness.
As for claim 2, Shi fails to teach wherein the cable projects outwardly from the underside of the LED board (3) and is passed through the underside of the sheath. It would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the parts and have the cable project outwardly from the underside of the LED board and is pass through the underside of the sheath to provide a suitable 
As for claim 4, Shi fails to teach the sheath has a substantially cuboid outer shape, wherein in the upper region of the sheath projecting protrusions are formed, which project laterally transversely to the longitudinal direction and extend in the longitudinal direction , the protrusions terminating flush with the light emission wall.  It would have been obvious for one having ordinary skill in the art to change the shape of the sheath to that of a substantially cuboid outer shape, wherein in the upper region of the sheath projecting protrusions are formed, which project laterally transversely to the longitudinal direction and extend in the longitudinal direction, the protrusions terminating flush with the light emission wall, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Shi.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Guangdong, and further in view of Ng US 2014/0168975.

As for claim 5, Shi fails to teach the sheath (6) is made of silicon and/or PVC and/or PU.  Ng teaches the sheath is made of silicon (paragraph 0006). It would have been obvious for one having ordinary skill in the art to substitute the silicon material of Ng to provide a suitable, alternate material that is known for having elasticity, strength, and light weight. One would have been motivated to make this combination/substitution to provide an improved material for the sheath of Shi.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Guangdong, and further in view of Li CN107869663 (provided in applicant’s IDS in parent case).
Claim 6 includes product-by-process limitations:
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
Therefore, the following limitations are not given patentable weight, from line 4“…are manufactured in successive working steps.”
As for claim 6, Shi fails to teach a first sheath region forming the upper side and at least parts of the longitudinal sides of the sheath and a second sheath region forming at least parts of the underside of the sheath, the sheath regions being connected to one another in a form-fitting manner in order to achieve the one-piece-formation of the sheath.
Li teaches a first sheath region forming the upper side and at least parts of the longitudinal sides of the sheath (region including 13 and 14, fig 2) and a second sheath region forming at least parts of the underside of the sheath (part 11), the sheath regions being connected to one another in a form-fitting manner in order to achieve the one-piece-formation of the sheath. It would have been obvious for one having ordinary skill in the art to substitute the alternate two-piece structure of Li in with Shi where having an alternate structure is desired for easier manufacture by sealing the two pieces rather than fitting the PCB into the single molded body.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Guangdong, Li, and Nickel, and Ng US 2014/0168975.
As for claim 7, Shi teaches the first sheath region has a substantially U-shaped cross-section and includes recesses extending in a longitudinal direction for receiving the longitudinal edges of the LED board in a form-fitting manner (see Figure 5, u-shaped cross-section of openings in 1 on underside). 

As for claim 8, see the discussion above for combining with Guangdong and Ng for the elements above, Guangdong for the sealing element that is injected as a glue; the combination renders at least a portion of the sealing element extending from the LED board (3 of Shi) toward the light emission wall (portion of 1) includes a cross-section adapted to the U-shaped cross-section (since the sealing member of Guangdong will confirm to the shape of the channel).

Allowable Subject Matter
Claims 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 15, the prior art fails to teach or disclose a watertight LED arrangement (1) extending in a longitudinal direction (L), comprising: a strip-shaped LED board (3) provided with a multiplicity of LEDs (2) on its upper side; at least one cable (4) electrically connected to the LED board (3); and a one-piece, elastically formed watertight sheath (6) which surrounds the LED board (3) and defines a light 
Claims 9-11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach or disclose:
9. The LED arrangement (1) according to claim 1, wherein the sealing element (10a) includes opposing end plates (10a', 10a") joined by a connector (10a"').
13. The method according to claim 12, wherein, after positioning the LED board (3), a cavity (7) formed between the upper side of the LED board (3) and the light emission wall (5) and extending in the longitudinal direction (L) is closed at the ends, in particular in that a sealing element (10a) which is provided on at least one free end of the LED board (3) and whose shape is adapted to the cross-sectional shape of the cavity (7) is angled in the direction of the light emission wall (5).
14. The method according to claim 12, wherein casting the second sheath region (6b) includes applying material of the second sheath region about a sealing element connector (10a"') such that the material of the second sheath regions abuts opposing end plates (10a', 10a") of a sealing element (10a).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TALAMO ‘307, EDDINS ‘377, and HOLDER ‘225 disclose relevant elongated LED lighting devices with sealing/holding arrangements similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875